            Case: 1:19-cr-00358 Document #: 1 Filed: 04/25/19 Page 1 of 2 PageID #:1
.F-TLEE}
   4mn      zb   20lg          uNrrED srArES DrsrRrcr couRr
                                                          ILLIN.IS
            -,Bff 3+?[,;'NoRrHEliliEIfi $Tifr Sfl
 "',J[ffi
      UNITED STATES OF AMERICA

                          v.
                                                 caseNo:     I.9CR 3 58
                                                 Violations: Title 18 United States Code,
      ANTHONY TOWNSEL                            Section 111; and Tit1e 18, United States
                                                 Code, Sections 2261(a)(l) and G)(5)

                                                                      JUMffiffi LEE
                                         COUNT ONE            MAOISTRATE JUOGE COX
            The SPECIAL DECEMBER 2017 GRAND JURY charges:

            On or about November 26,20L8, at Chicago, in the Northern District of Illinois,

     Eastern Division.

                                    ANTHONY TOWNSEL,

     defendant herein, did forcibly assault, oppose, impede, intimidate and interfere with

     a person designated in Title 18, United States Code, Section        lll(,   namely, an

     employee    of the United States Postal Service, while she was engaged in the
     performance of her official duties, and in the commission of such acts used a deadly

     and dangerous weapon, namely a metal baton, and inflicted bodily injury;

            In violation of Title 18, United States Code, Sections 111(a)(1) and 111@).
      Case: 1:19-cr-00358 Document #: 1 Filed: 04/25/19 Page 2 of 2 PageID #:2




                                      COUNT TWO

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      On or about November 26,20L8, at Chicago, in the Northern District of lllinois,

Eastern Division,

                                ANTHONY TOWNSEL,

defendant herein, did knowingly enter           the special maritime and territorial
jurisdiction of the United States, namely the United States Post Office located at 6559

South Ashland Avenue,     in   Chicago, Illinois,   with the intent to injure, harass and

intimidate Victim A, his intimate partner, and in the course of and as a result of that

entrance into the special maritime and territorial jurisdiction of the United States,

did intentionally commit and attempt to commit a crime of violence, that is, an

assault and battery of Victim A by striking her with hands and fists;

      In violation of Title 18, United States Code, Sections 226L(a)(l) and @)(5).




                                                    A TRUE BILL:


                                                    FOREPERSON

UNITED STATES ATTORNEY
